Civil action to recover damages for death of plaintiff's intestate, alleged to have been caused by the wrongful act, neglect or default of the defendants. *Page 699 
From judgment of nonsuit entered at the close of plaintiff's evidence, she appeals, assigning errors.
The scene of the present accident is the same as that appearing in the case of Dillon v. Winston-Salem, et al., reported in 221 N.C. 512,20 S.E.2d 845, with full description of the location, to which reference may be had to avoid repetition. The essential and operative facts of the two cases are strikingly similar, except that in the Dillon Case
plaintiff's intestate was a passenger directing the operation of the automobile in which he was riding, while here plaintiff's intestate was the driver of the death car. Both cases are controlled by the same principles of law, and both were dismissed on demurrer to the evidence in the Superior Court. The judgment in the Dillon Case was affirmed on appeal, and a like result must follow here. No useful purpose would be served by detailing again a parallel state of facts. Alberty v.Greensboro, 219 N.C. 649, 14 S.E.2d 635.
Recognizing the pertinency of the Dillon decision, the plaintiff seeks to distinguish the subject case from that one, but the controlling facts are too nearly alike to warrant a different conclusion. Of course, there are differences in detail. These, however, are unimportant. This was the result reached in the Superior Court, and we are unable to say there is reversible error in the judgment.
Affirmed.